Citation Nr: 0624922	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  06-01 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  He died in February 2005.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was 
established for left ear tinnitus, rated as 10 percent 
disabling, and for bilateral hearing loss, rated as 
noncompensable.

2.  The veteran died in February 2005, with respiratory 
arrest identified as the immediate cause of death, with 
adenocarcinoma of the colon as the underlying cause of death, 
and with arteriosclerotic coronary heart disease as a 
contributing condition.

3.  The competent medical evidence fails to establish a link 
between the veteran's fatal colon cancer and arteriosclerotic 
coronary heart disease and his service, to include any 
possible inservice exposure to asbestos, nor is there 
competent medical evidence establishing that any service-
connected disability played a role in his death.




CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially to, the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).

2.  The causes of the veteran's death, colon cancer and 
arteriosclerotic coronary heart disease, were not incurred in 
or aggravated by active service, nor may these disorders be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

VA satisfied its duty to notify by a letter from the RO 
issued in April 2005, informing the appellant of what 
evidence was required to substantiate her claim, and of her 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the VA.  

The Board observes that notice as to the assignment of an 
effective date, in the event of an award of benefits, was not 
addressed in any communication sent to the appellant during 
the course of this appeal.  Such failure to do so is not 
prejudicial to the appellant, inasmuch as no compensation is 
awarded herein.  As such, any deficiency in notice with 
regard to the assignment of an effective date is rendered 
moot.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction determination.  
See Pelegrini v. Principi, 14 Vet. App. 412 (2004).  In the 
present case, since the initial VCAA letter was issued in 
April 2005, prior to the initial adjudication of this claim 
in July 2005, there is no failure to comply with the express 
requirements of the law as found by the Court in Pelegrini.  

Duty to assist

With regard to the duty to assist, service medical records, 
the veteran's death certificate, a report of autopsy, and VA 
and private post service clinical records have been 
associated with the claims file.  The appellant was offered, 
and declined, the opportunity to present testimony at the RO 
and/or before a member of the Board; she withdrew a request 
previously made for a Board hearing.  The Board has carefully 
reviewed her statements and concludes that she has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
case.  Essentially, all available evidence that could 
substantiate the case has been obtained.  There is no 
indication in the file that there are additional available 
and relevant records that have not yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be established for disability or death 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain enumerated disabilities, to include cancer and 
arteriosclerosis, may be presumed to have been incurred or 
aggravated during service if manifested to a compensable 
degree within a specific period (usually one year) following 
service separation.  38 U.S.C.A. §§ 1101, 1111, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. or a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.

The Board initially notes that the veteran, during his 
lifetime, had established service connection for left ear 
tinnitus and bilateral hearing loss.  The medical evidence, 
however, does not demonstrate, nor has the appellant 
contended, that these disabilities, either singly or in 
combination, in any manner brought about the veteran's death 
from colon cancer or arteriosclerotic heart disease.  
Accordingly, service connection for the cause of the 
veteran's death as due to previously service-connected 
disability is not established.

The Board must therefore address whether the veteran's fatal 
colon cancer or arteriosclerotic heart disease were incurred 
in or aggravated by service, such that service connection 
would be warranted for either disability.



A review of the veteran's service medical records does not 
indicate the presence of either colon or cardiovascular 
disorders.  The report of his service separation medical 
examination, dated in February 1946, shows that he was 
clinically evaluated as normal in all pertinent aspects, and 
does not reflect any inservice complaints or findings of 
colon or cardiovascular problems.  

The medical evidence, in fact, first indicates the presence 
of cardiovascular problems in 1994, at which time "known 
coronary artery disease" was noted.  While this indicates 
the possibility that cardiovascular disease had been 
manifested prior to 1994, neither this evidence, nor any 
other medical evidence, demonstrates that such disease had 
been present either during the veteran's period of active 
service or within one year thereafter (that is, by February 
1947).  

With regard to the manifestation of colon cancer, the medical 
evidence compiled prior to the veteran's death is devoid of 
any reference to that disorder, to include treatment for or 
complaints deemed representative thereof.  While the autopsy 
report indicates final diagnoses to include adenocarcinoma, 
circumferential lesion, proximal transverse colon with 
proximal colonic dilation, there is no evidence demonstrating 
that colon cancer had been manifested during the veteran's 
period of service or by February 1947.

The Board notes that the medical evidence shows a 
longstanding history of gastrointestinal complaints, dating 
back to at least 1960, and with a letter dated in 1945 
written by the veteran while in service reflecting complaints 
of stomach problems.  These complaints were ultimately 
considered to be manifestations of celiac sprue, which is an 
intestinal malabsorption disorder caused by an intolerance to 
gluten.  The medical record does not show that the problems 
and symptoms identified as sprue were in fact manifestations 
of colon cancer.  The appellant's contentions to that effect 
are not supported by the medical evidence, and she has not 
demonstrated that she has the requisite medical training or 
expertise to render her contentions dispositive; see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As such, her 
contentions are not as probative as the medical evidence 
which, as noted above, fails to demonstrate any etiological 
relationship between the veteran's sprue, or his longstanding 
gastrointestinal problems, and his colon cancer.  

A similar analysis is required with respect to the 
appellant's claim that the veteran's fatal colon cancer and 
arteriosclerotic heart disease were caused by inservice 
exposure to asbestos.  While the February 2005 autopsy report 
notes final diagnoses to include nodular fibrosis in his 
lungs consistent with silicosis, the medical evidence does 
not reflect any findings whereby the veteran's fatal 
disorders were considered to have been the product of 
exposure to asbestos or other infiltrate.  

In brief, the only evidence that supports the appellant's 
claim that the veteran's death is due to asbestos exposure is 
her own contentions to that effect.  It must again be pointed 
out that she has not established that she is an expert in any 
related field, and she is therefore not competent to express 
an authoritative opinion regarding the veteran's death as it 
would relate to his military service.  See Espiritu, supra. 

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  The 
appellant's claim, accordingly, fails.




						(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


